         Case 1:21-mj-00358-GMH Document 18 Filed 09/01/21 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                  :
                                          :
       v.                                 :      Criminal No. 21-mj-00358
                                          :
OLIVER SARKO                       :
                                          :
                     Defendant.           :


                                         ORDER

       Based upon the representations in the United States’ Unopposed Motion to Continue and

to Exclude Time Under the Speedy Trial Act, it is hereby

       ORDERED that the Motion is GRANTED; it is further

       ORDERED that the status hearing currently scheduled for September 3, 2021 is

continued to October 18, 2021 at 1 p.m. before Magistrate Judge Harvey; and it is further

       ORDERED that the time between September 3, 2021 and October 18, 2021 shall

be excluded from calculation under the Speedy Trial Act. The Court finds that the ends

of justice served by the granting of such continuance outweigh the best interests of the

public and Defendant in a speedy trial, as the continuance will give the United States

time to process, organize, review, and produce discovery and will give the parties

additional time to engage in pretrial negotiations so that they can potentially reach a

resolution.

                                                              Robin M.
                                                              Meriweather
                                                              2021.09.01
                                                              23:37:07 -04'00'
                                         _______________________________________
                                         THE HONORABLE ROBIN M. MERIWEATHER
                                         UNITED STATES MAGISTRATE JUDGE
